Title: To George Washington from Anne-César, chevalier de La Luzerne, 3 July 1782
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                  
                     
                        Monsieur
                        A Philadelphie le 3 Juillet 1782.
                     
                     J’ai reçu hier une lettre de M. le Cte de Rochambeau en date du 24. du mois dernier.  Il m’apprend qu’il venoit de prendre la Resolution de se mettre en marche le 27. pour S’avancer vers le haut de la Baye.  Il y sera à portée de prendre les mesures que vouz jugerez àpropos aussitot que nous aurons reçu des nouvelles d’Europe.  Je desire que je fasse part moi meme a Votre Excellence de cette détermination en attendant quil puisse vous écrire lui-même et comme il ne S’eloigne pas de la Baye et quil est toujours en mesure de Se porter au sud S’il est necessaire j’éspere qu’elle aura votre approbation.
                     J’attends Sa reponse touchant l’entrevue que vous lui avez proposée et que je desire beaucoup qui puisse avoir lieu ici.  Il me paroit difficile que nous n’ayions pas des nouvelle de France vers le milieu de ce mois.
                     Celles d’Europe jusqu’au 1er de mai ne nous apprennent rien d’important sinon la disposition générale des hollandois à S’allier avec les Etats unis.  Mais il est probable que M. Adams ouvrira les negociations par demander la connaissance et la garantie de l’independance et cette Circonstance pourra Faire d’offerer la Conclusion d’un traité de commerce.  C’est ce dernier point qui me paroit avoir la plus d’influence Sur les Etats généraux et Comme l’inclination des peuples paroit les porter determinement s’en l’alliance j’éspere que les difficultés seront Successivement levées.  J’ai l’honneur d’étre avec le plus respectueux Attachement Monsieur De Votre Excellence Le tres humble et tres obeissant Serviteur
                     
                        le che. de la luzerne
                     
                  
                  Translation
                     I reced a Letter yesterday from Count Rochambeau dated the 24th of last month, wherin he informs me, that he had come to a determination to move the 27th towards the head of the Bay where he will be at hand to take such measures as you judge proper, so soon as we receive News from Europe.  He desires me to communicate this to your Excellency till he can write you himself.  As he does not go any distance from the Bay and as he will always be ready to turn off to the Southard if necessary, I hope it will meet your approbation.
                     I wait his answer respecting the interview you have proposed to him and which I sincerely desire may take place here—  it seems to me impossible that we should not have some News from France towards the middle of this month.
                     From the last intelligence from Europe up to 1st of May we learn nothing important, except the general disposition of the Dutch to ally themselves with the United States.  but it is probable that Mr Adams will open the negotiations by demanding the acknowledgement and guarranty of your Independance and this circumstance may prevent the conclusion of a Treaty of Commerce which seems to be the point that has most influence with the States General and as the inclination of the people seems absolutely towards the Alliance, I hope the difficulties will be successively got over.  I have the honor to be with the most respectful attachment Sir Your Excellency’s very humble and obedient Servant
                     
                        le che. de la luzerne
                     
                  
               